Citation Nr: 1212479	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  In this regard, the Board finds that a statement signed by the Veteran, received in April 2005, may be reasonably construed as a notice of disagreement with the March 2005 rating decision.  A substantive appeal was received within 60 days of issuance of a statement of the case which referenced the March 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is competent to state that he has had an increase in symptoms of chronic pancreatitis.  In a written brief dated in March 2012, the Veteran's accredited representative stated that the Veteran has reported that his disability has worsened since the May 2008 VA examination, which was approximately four years ago.  The representative requested that the Veteran be afforded another VA examination.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts that his disability has worsened since the May 2008 VA examination, the Board finds that another VA examination to determine the extent of the Veteran's service-connected chronic pancreatitis is warranted.  

The claims file reflects that no new medical records have been associated with the record since January 2007.  The Board finds that pertinent medical records, if any, since January 2007 may be helpful in adjudicating the Veteran's claim. 

Finally, the Board also notes that the Veteran, on his VA form 9, stated that he did not want a Board hearing; however, he also stated that he had previously asked for a hearing with a Decision Review Officer (DRO).  The Veteran has not had a DRO hearing at the RO, and the Board is unsure if the Veteran still wishes to have one.  Clarification from the Veteran would be helpful in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his chronic pancreatitis, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected chronic pancreatitis.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

3.  Request the Veteran to clarify as to whether he wishes a hearing before a DRO at the RO.  If the Veteran requests a hearing, one should be scheduled. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


